Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) of claim 1 is/are: 
first acquisition unit that acquires…
management unit that manages…
extraction unit that extracts…
first presentation unit that presents…
reception unit that receives…
giving unit that gives….
The use of the term “unit” is a generic placeholder term that is coupled to a function to be performed, and that has not been modified by any structure; therefore, the claimed limitations pass the 3-prong test for invoking 112f.
Claim 2 recites a “conversion unit that converts…”, and also invokes 112f for the same reasons as set forth above.
Claims 4-7 also recites various different units that are coupled to functions and that are not modified by any structure.  These claimed elements also are found to invoke 112f.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112) the applicant regards as the invention.
	For claim 1, the applicant recites a “management unit that manages for each researcher, at least one piece of information”.   Upon consulting the specification for guidance on the algorithm that is used for accomplishing the claimed management, it is noted that no algorithm has been disclosed.  The specification does little more than to disclose that the management unit manages information in a generic sense.  The actual management and steps that are being taken to manage the information has not been disclosed or specified.  This means that the specification is not disclosing the associated algorithm for the recited 112f language, which renders the scope of the claim indefinite.  It is not clear what steps or actions are considered to be management of the claimed information.  Managing information could be many different things depending on your perspective and opinion of what management of information means.  This is because the claimed element for “managing” is not claiming any specific act that defines the management.  The failure to further disclose the steps (algorithm) that are taken to accomplish the management of the information renders the claims indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of providing research data/information to users so that the users can view the research information and provide feedback where the researcher receives an incentive (broadly recites some form of compensation).  
 For claim 1, the abstract idea is defined by the elements of:
acquires first information indicating a result of research by a researcher; 
manages, for each researcher, at least one piece of the first information acquired 
extracts first information desired by a user, the first information being among the at least one piece of the first information managed 
presents the first information extracted by the extraction unit, to the user

receives an evaluation by at least one of the users regarding the first information presented by the first presentation unit; and 
a giving unit that gives a predetermined incentive to the researcher, based on a content of the evaluation received by the reception unit

The claim falls into the category of being an abstract idea of a certain method of organizing human activities.  The claimed concept is providing for peer review of research by allowing others to comment and provide feedback (evaluation) on the research, along with providing awards/incentives for the research based on the evaluations.  This is a concept that falls into the category of being a certain method of organizing human activities per the 2019 PEG and is reciting something that is the foundation of all scientific research and development, namely the publication and peer review of research papers and awarding prizes/awards as an incentive for further research, similar to how the Nobel Prizes for physics, chemistry, medicine and physiology are awarded.  The claim also broadly appears to be reciting the act of having a user (a patent examiner) review an idea for a patent (satisfies research information), and based on the review a predetermined incentive is awarded to the researcher in the form of a “right to exclude” by way of an issued US patent.  The claimed concept is a social activity that is reciting actions that can be performed by people and constitute a certain method of organizing human activities per the 2019 PEG.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to claiming various units as executing the steps that define the abstract idea, such as the claimed extraction unit, first acquisition unit, a management unit, a first presentation unit, and a reception unit.  These recitations invoke 112f and require the structure of a computer or processing device of some kind to perform the claimed steps that define the abstract idea.  The claim is simply instructing one to practice the abstract idea by using a computer (by virtue of the 112f language), to perform steps that define the abstract idea,.  The claimed “units” do not amount to more than a mere instruction to implement the abstract idea on a computer, see MPEP 2106.05(f), and/or are a link to a particular technological environment, see <PEP 2106.05(h).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application; therefore, the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer (by virtue of the claimed “units”) to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f), (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the issued 2019 PEG.  
	For claim 2, the conversion of the information from one format to another includes the translation of documents from one language to another and is something that serves to further define the same abstract idea of claim 1.  Translating documents into a common language is something that can be done by people and predates the invention of computers.  This is just a further embellishment of the same abstract idea of claim 1.
	For claim 4, the further recitation to acquiring a problem, presenting information to a researcher, receiving a solution that is presented to the user, is reciting the act of solving a problem by people.  This is also considered to be a further embellishment of the same abstract idea of claim 1.  Researchers solve problems by the very nature of what they do, so what is claimed is considered to be part of the abstract idea.
	For claim 5, the receipt of information indicating if the researcher is looking for a job and presenting information to a user is a further recitation to the same abstract idea of claim 1, or alternatively is its own abstract idea in the form of employment matching of those looking for work to those looking to hire.  Presenting information about a researcher that is seeking employment is not an additional element but is part of the abstract idea of the claims.
	For claim 6, the further receipt of information and management of the information is reciting more about the same abstract idea as is found in claim 1.  The claim is just reciting the receipt and management of information for another researcher and is reciting something that is part of the abstract idea.
	For claim 7, the claimed information about the asset and information on the asset being loanable to another researcher broadly recites the act of renting or sharing of equipment, and is a further recitation to the abstract idea of claim 1 and/or is just the addition of another abstract idea to the claims in the form of renting or sharing of equipment.
Therefore, claims 1, 2, 4-7, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markam (20090204469).
	For claim 1, 6, Markam discloses a system and method of allowing researchers to provide their research papers/articles to an online platform so that other users (the community at large) can review the research and can evaluate the research.  See paragraphs 002, 004 in general.  Paragraph 027 discloses that the invention allows for dissemination of research information so that the research can be evaluated (reviewed).  Paragraph 037 discloses that a community is used to evaluation the submitted research information and awards prizes to researchers such as research grants.  Paragraph 062 teaches that research information is received.  This satisfies the claimed acquisition unit that acquires first information indicating a result of research (research papers, articles).  The management unit is satisfied by the fact that the system of Markam can receive research data, process the research data, store the research data, and can make the research data available for review.  This satisfies “management” of information as claimed.  The extraction unit is satisfied by the fact that users can review research information in Markam.  See paragraph 065-066 where reviewer selection is disclosed, and see paragraphs 089, 096, 098 for disclosure to evaluation of the research, including commentary on the research.  Also see paragraph 108 for disclosure to the evaluation system that allows readers of research to participate in evaluation the research.  When a user is going to review research, it requires that the information be extracted as claimed (retrieved) so that it can be displayed to a user who is evaluating the research (satisfies the claimed presentation unit).   The reception unit that receives an evaluation is satisfied by the system being able to provide research information for review.  The giving unit is disclosed by the aspect of the system in Markam that awards researchers with awards or prizes.  Paragraph 179 discloses that researchers are awarded prizes or awards and research grants for their work, which is based on the community at large reviewing the research information (satisfies the giving unit basing the incentive on the evaluation).  The claimed incentive can be an award or prize or research grant that is given to a researcher based on their research and the evaluation of the research by the community and reviewers in the system of Markam.  
	For claim 4, the applicant recites the receipt of a problem and receiving a solution from the researcher on the problem and presenting the solution to a user.  This reads on the act of using a research grant as is taught by Markam.  A research grant provides money and/or equipment to a researcher to perform research and to arrive at a solution to some problem.  What is claimed as far as having a problem and receiving a solution to the problem is satisfied by the researcher being awarded a research grant to research a particular issue/problem and to find a solution for the problem.  The applicant is claiming what a research grant is by definition and is something that is taught by Markam.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markam (20090204469) in view of Dutta et al. (20020103632).
For claim 2, not disclosed by Markam is that the research information is converted from one format to another.  This claimed elements reads on the act of translating a research paper from one language to another language.  Dutta teaches a document translation system that is disclosed as being used for translating documents such as books, magazines, articles, and specific reference is made to conference and research papers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Markam with the ability to translate documents from one language to another as taught by Dutta, such as translating a Japanese research paper into English, to achieve the predictable result of allowing the research to be reviewed by users that speak English but that do not speak Japanese.  The predictable result that is obtained is that of allowing for research papers to be read in different languages, which is something that would have been obvious to one of ordinary skill in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markam (20090204469) in view of Hinds et al. (20080222167).
For claim 5, not disclosed by Markam is that information is received indicating that a researcher is seeking a job and presenting the information to a user.  
Hinds teaches a system and method that can be used to review submissions such as requests for research grants from persons seeking employment, see paragraph 055.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Markam with the ability to receive information from researchers on whether or not they are seeking employment, so that the user can solicit a research grant or job for their research.  The fact that researchers have jobs, which is to research a given issue or problem, flows from the fact they are researchers and providing the ability for a user to indicate that they are seeking employment in the form of a job or research grant, would have been obvious to provide to Markam.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markam (20090204469) in view of “University Research…” NPL document.
For claim 7, not disclosed is that information on an asset is received, and presented to a researcher, where the asset can be loaned to the user.  
The NPL article “University Research” teaches that research grants are know to be a form of funding to researchers.  Disclosed is that a research grant includes money and/or equipment that can be used by the researcher to conduct research.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Markam with the ability to acquire information on a loanable asset and present the information to a researcher, such as by providing a researcher with information on a research grant that includes equipment, as taught by the NPL reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madisch et al. (20190319995), Barkeloo (20180165720), Arnaout et al (JP2018077874), Rogosnitzky (20160005112), Graves, Jr. (20140058782), Sablinski (20130197894), Ney de Souza et al. (20100235403), are directed to peer review systems that allow for research papers/articles to be reviewed.  This is relevant to the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS W RUHL/           Primary Examiner, Art Unit 3687